In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 12‐3596

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                  v.


FARSHAD GHIASSI,
                                               Defendant‐Appellant.

          Appeal from the United States District Court for the 
            Southern District of Indiana, Evansville Division.
    No. 3:11‐cr‐00029‐RLY‐WGH‐1 — Richard L. Young, Chief Judge. 


      ARGUED APRIL 2, 2013 — DECIDED AUGUST 30, 2013


   Before ROVNER, WILLIAMS, and SYKES, Circuit Judges.

    ROVNER, Circuit Judge. Farshad Ghiassi pleaded guilty to
being  a  felon  in  possession  of  a  firearm,  in  violation  of  18
U.S.C.  § 922(g)(1). The district court ordered  him  to serve  a
prison  term  of  70  months.  Ghiassi  appeals  his  sentence,
contending that the district court erred as a matter of fact in
finding  him  responsible  for  eight  or  more  firearms  and
deprived him of due process by relying, in substantial part, on
2                                                     No. 12‐3596

his co‐defendant’s testimony at her sentencing to make that
finding. Finding no error, we affirm.
                              I.  
    In  February  and  early  March  of  2011,  Alicia  Wiseman
purchased  a  total  of  eight  handguns  at  outdoor‐gear  retail
stores  in southern  Indiana:  six of them she acquired  from a
Gander Mountain store in Evansville, Indiana, and the other
two she purchased at a Bass Pro Shops in Clarksville, Indiana.
Chad Foreman, a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”), looked into those
purchases. When Foreman interviewed Wiseman on March 21,
2011, she told him that she had purchased the guns for Ghiassi.
Ghiassi  was  prohibited  from  possessing  firearms  on  two
grounds:  he  had  prior  felony  convictions  for  stalking  and
taking another person’s vehicle without the owner’s consent,
and  he  was  also  the  subject  of  a  protective  order  which
prohibited him from possessing a firearm. Wiseman indicated
to Foreman that Ghiassi would shop for the type of handgun
he wanted, and he would then advise Wiseman of his choice.
Wiseman  in  turn  would  buy  the  gun  on  his  behalf,  and  in
connection with each purchase complete an ATF Form 4473 in
which  she  falsely  averred  that  she  would  be  the  individual
possessing  the  firearm.  Following  the  purchase,  she  would
deliver the gun to Ghiassi at his apartment, on the understand‐
ing that he would reimburse her for it. 
   Upon Wiseman’s additional disclosure that Ghiassi had an
AK‐47 assault rifle that he wished to sell, Foreman arranged to
make an undercover purchase of that weapon. Wiseman, who
agreed to cooperate, advised Ghiassi by text message that she
had a friend who was interested in buying the gun; Ghiassi in
No. 12‐3596                                                       3

turn instructed Wiseman to have her friend call him. Foreman
did so, and arranged by phone to purchase the gun for $550.
Foreman was to meet Ghiassi in the parking lot of an Evans‐
ville movie theater on March 23, 2011.
    At  the  scheduled  place  and  time,  Ghiassi  arrived  at  his
meeting with Foreman in a Subaru automobile driven by Chad
Gamblin. Ghiassi sold the assault rifle to Foreman as agreed for
$550. After Ghiassi turned the weapon over to Foreman, both
he and Gamblin were taken into custody. A subsequent search
of the trunk of the Subaru produced multiple weapons that
had been purchased by Wiseman. 
    In a post‐arrest interview, Ghiassi admitted that Wiseman
had illegally purchased weapons on his behalf at both Gander
Mountain in Evansville and at Bass Pro Shops in Clarksville.
Ghiassi  apparently  did  not,  however,  acknowledge  any
particular number of weapons that Wiseman had purchased
for  him.  Separately,  Gamblin  disclosed  that  he  had  taken
possession  of  Ghiassi’s  weapons  approximately  one  week
earlier.
    Foreman  subsequently  reviewed  camera  surveillance
footage  from  the  Bass  Pro  Shops  in  Clarksville.  In  footage
corresponding  to  a  date  on  which  Wiseman  said  she  had
purchased a firearm for Ghiassi, Ghiassi could be seen at the
firearms  counter  looking  over  guns  with  Wiseman.  Ghiassi
then left the counter, at which point Wiseman completed the
requisite paperwork and purchased a firearm. 
   A  grand  jury  indicted  both  Foreman  and  Wiseman  on  a
variety  of  gun‐related  charges.  Ghiassi  was  charged  with
conspiring  with  Wiseman  to  provide  false  information  in
4                                                      No. 12‐3596

connection with the sale of a firearm and to possess a firearm
following a felony conviction, in violation of 18 U.S.C. § 371;
possession  of  a  firearm  following  a  felony  conviction,  in
violation of § 922(g)(1); and possession of a firearm following
a conviction for a misdemeanor crime of domestic violence,
§ 922(g)(9). Wiseman was charged with, in addition to conspir‐
acy, multiple counts of knowingly making false statements in
connection with the sale of a firearm, in violation of 18 U.S.C.
§ 922(a)(6).
    Ghiassi  and  Wiseman  both  pleaded  guilty.  Wiseman
pleaded guilty to Count Six of the indictment, one of the false
information  charges.  She  was  ultimately  sentenced  to  three
years’ probation. Ghiassi opted to plead guilty to Count Two,
the felon‐in‐possession charge. There was no plea agreement
between Ghiassi and the government.
    Ghiassi  appeared  before  the  court  to  change  his  plea  on
May 29, 2012. Things proceeded smoothly until Ghiassi voiced
disagreement with the government’s proffer of the evidence it
would  present  if  the  case  were  to  go  to  trial.  During  that
proffer, Special Agent Foreman had testified, inter alia, that: (1)
Wiseman admitted that she had purchased eight firearms at
two different locations on Ghiassi’s behalf; (2) he (Foreman)
had purchased an AK‐47 rifle from Ghiassi; and (3) a total of
nine guns had been seized from Ghiassi’s possession during
the course of the ATF’s investigation, including the AK‐47 that
Ghiassi sold to Foreman, seven guns that were recovered from
the trunk of Gamblin’s Subaru, and another handgun that was
found in Ghiassi’s bed, beneath his pillow. Ghiassi acknowl‐
edged responsibility for the AK‐47, the weapon which under‐
lay the felon‐in‐possession charge to which he was pleading
No. 12‐3596                                                         5

guilty,  but  he  disputed  the  notion  that  Wiseman  had  pur‐
chased eight other weapons on his behalf. He contended that
Wiseman had only purchased one gun for him, which he kept,
and that he “had nothing to do with … the other weapons.”
R. 70 at 29. The court pointed out that Wiseman was scheduled
for sentencing later that same day, and that Ghiassi’s statement
as to the number of guns Wiseman had purchased for him was
at  odds  with  her  own  account,  as  set  forth  in  the  probation
department’s  pre‐sentence  report  (“PSR”)  for  Wiseman.  In
view of the conflict, the court postponed its decision whether
to  accept  Ghiassi’s  plea  and  added  that  it  would  question
Wiseman further about the number of guns she had purchased
for  Ghiassi  at  her  sentencing.  The  court  adjourned  the  plea
proceeding to a later date, but ordered the probation depart‐
ment  to  prepare  a  pre‐sentence  report  for  Ghiassi  in  the
meantime.
    On November 2, 2012, the court convened what turned out
to  be  both  a  continued  change‐of‐plea  hearing  as  well  as  a
sentencing  hearing.  The  court  engaged  Ghiassi  in  a  fresh
change‐of‐plea colloquy, during which Special Agent Foreman
once again outlined the evidence that the government would
present if Ghiassi were to proceed to trial. Foreman recounted,
in some detail, the evidence he had gathered during the ATF’s
investigation,  including  his  purchase  of  the  AK‐47  from
Ghiassi as well as Wiseman’s statement that she had purchased
a total of eight handguns on Ghiassi’s behalf in February and
early March of 2011 and that she had subsequently delivered
the guns to Ghiassi’s apartment and was reimbursed for them.
Foreman  added  that  during  his  own  post‐arrest  interview,
Ghiassi admitted that Wiseman had purchased handguns for
6                                                     No. 12‐3596

him  at  both  Gander  Mountain  in  Evansville  and  Bass  Pro
Shops in Clarksville. Foreman also recounted for the court his
review  of  the  surveillance  recording  from  Bass  Pro  Shops,
which showed Ghiassi and Wiseman looking at guns, Ghiassi
leaving  the  gun  counter,  and  then  Wiseman  completing  the
paperwork and making a gun purchase. After asking Foreman
to  confirm  that  Ghiassi  had  acknowledged  Wiseman’s  pur‐
chase of multiple firearms for him at both Gander Mountain
and  Bass  Pro  Shops,  the  district  court  then  asked  Ghiassi
whether that was true. Ghiassi again denied that Wiseman had
purchased  eight  handguns  on  his  behalf,  and  that  he  had
possessed  those  guns. He acknowledged  that  Wiseman had
brought the guns to him so that he could clean and paint the
engraving on them for her, but contended they were not his
guns. Most of those guns, he said, he and Wiseman later gave
to Gamblin, so that he could sell them on her behalf. Ghiassi
ultimately admitted that, in addition to the AK‐47 (which he
had purchased himself), he had possessed two additional guns
(including the one found underneath his pillow), for a total of
three. But he denied that Wiseman had purchased for him, and
that  he  possessed,  as  many  as  eight  guns.  In  that  respect,
Ghiassi insisted, Wiseman was lying.
    There  being  no  question  at  this  juncture  that  Ghiassi
admitted  the  conduct  underlying  Count  Two  of  the  indict‐
ment—possession of the AK‐47 that he sold to Foreman—the
district court accepted Ghiassi’s guilty plea. The dispute as to
the number of additional guns that he possessed was a matter
that the court resolved when it turned to the task of sentencing
Ghiassi.
No. 12‐3596                                                        7

    The district court made a factual determination that Ghiassi
had  obtained  a  total  of  eight  guns  through  Wiseman.  In
making that finding, the court relied in part upon Foreman’s
summary of both Ghiassi’s post‐arrest admission that Wise‐
man had purchased multiple guns for him at Gander Mountain
and Bass Pro Shops and Gamblin’s post‐arrest statement that
Ghiassi had given him multiple guns for safekeeping approxi‐
mately one week prior to their arrest. R. 69 at 65. But the court
relied principally on Wiseman’s statement, at her own sentenc‐
ing hearing, that she had purchased a total of eight guns on
Ghiassi’s  behalf;  and  the  court  expressly  found  Wiseman  a
more credible witness on this point than Ghiassi:
     So I either have to believe Mr. Ghiassi and find that
     Ms.  Wiseman,  Special  Agent  Foreman,  and  Mr.
     Gamblin are lying. I choose not to do that. I’ve had
     trouble with Mr. Ghiassi’s credibility not only last
     time we tried to take a plea but today, as well. So in
     terms of credibility here, I’m giving great weight to
     the credibility of defendant Wiseman. She really has
     no reason to lie.
     Mr. Ghiassi admits here today that he sold the AK‐
     47 because he needed money. Certainly, it would be
     consistent  that  he  would  have  Ms.  Wiseman  pur‐
     chase guns for him so that he could sell those at a
     profit,  as  well.  He  was  actually  caught  on  film  at
     Bass Pro Shops with Ms. Wiseman at the gun coun‐
     ter, so it gives great credibility to her version of the
     event, which in response to my question:
       Q    How many guns did you end up buying?
8                                                      No. 12‐3596

       A     There was a total of eight.
       Q     Okay,  when  you  bought  these  guns,  then
             did you give them to Mr. Ghiassi?
       A     Yes.
       Q     Did he pay you for those?
       A     He bought three to four of them. The oth‐
             ers, he said he would promise to pay back,
             and he never did. 
R. 69 at 65‐66. 
    The court’s decision to credit Wiseman’s testimony as to the
number  of  guns  she  purchased  for  Ghiassi  triggered  an
increase  in  his  offense  level.  One  of  the  specific  offense
characteristics identified by the unlawful firearms possession
guideline is, of course, the number of firearms involved in the
offense. § 2K2.1(b)(1). That total includes not only the specific
gun or guns which the defendant was convicted of possessing,
but any firearm the possession of which qualifies as relevant
conduct–which would include guns possessed pursuant to the
same  course  of  conduct  as  the  offense  of  conviction.
§ 1B1.3(a)(2); see, e.g., United States v. LePage, 477 F.3d 485, 490‐
91 (7th Cir. 2007). For offenses involving 8 to 24 firearms, the
guideline calls for a four‐level increase to the defendant’s base
offense level. § 2K2.1(b)(1)(B). The district court’s finding that
Wiseman purchased eight weapons on Ghiassi’s behalf, and
that he possessed those weapons in addition to the AK‐47 that
he sold to Agent Foreman, brought to nine the total number of
firearms  for  which  Ghiassi  was  responsible,  triggering  the
four‐level  enhancement.  R.  69  at  66.  Had  the  court  credited
No. 12‐3596                                                          9

Ghiassi’s  testimony  that  he  only  possessed  a  total  of  three
firearms,  there  would  have  been  a  more  modest  two‐level
enhancement to his offense level. See § 2K2.1(b)(1)(A). 
     The  court’s  finding  that  Ghiassi  was  not  credible  had  a
second  effect  on  the  determination  of  his  offense  level.
Ghiassi’s  decision  to  plead  guilty,  provided  it  reflected  a
genuine acceptance of responsibility for his offense, presump‐
tively entitled him to a two‐level decrease in his offense level
pursuant to § 3E1.1(a). Moreover, at the outset of the change‐
of–plea process, the government signaled its intent to ask the
court  to  grant  Ghiassi  an  extra  one‐level  reduction  in  his
offense level in recognition of his timely declaration of his wish
to plead guilty. See § 3E.1.1(b). But after Ghiassi gave what the
district court found to be false testimony regarding the number
of guns that he possessed, the court denied him the standard
two‐level credit for acceptance of responsibility pursuant to
§  3E1.1(a),  which  of  course  rendered  any  question  of  an
additional reduction moot, see § 3E1.1(b): “And I’m not going
to  find  acceptance  here  because  the  story  of  Mr.  Ghiassi
regarding his involvement just doesn’t ring true to me in view
of  the  other  testimony  presented.”  R.  69  at  66;  see  §  3E1.1,
comment.  (n.1(A)).  Ghiassi’s  offense  level  thus  was  not
decreased by three levels as he had expected.
     Ghiassi’s final offense level was 26, which in conjunction
with a criminal history category of II resulted in an advisory
sentencing  range  of  70  to  87  months.  Had  the  court  instead
credited Ghiassi’s representation that he only possessed a total
of  three  firearms,  and  had  it  granted  Ghiassi  the  maximum
credit for acceptance of responsibility, his offense level would
have been 21, and the advisory sentencing range would have
10                                                        No. 12‐3596

been 41 to 51 months. The court’s finding that Ghiassi was not
credible as to the number of guns, and in turn was not genu‐
inely accepting responsibility for his offense, consequently had
a pronounced effect on his sentence.
                                  II.
     Given the impact that the district court’s determination as
to  the  number  of  guns  he  possessed  had  on  his  sentencing
range, Ghiassi’s appeal naturally focuses on the validity of that
finding. He challenges both the evidentiary basis for the court’s
finding  as  well  as  the  fairness  of  the  process  that  the  court
followed in making that finding.
    Ghiassi contends first that the evidence does not support
the district court’s finding that he ultimately possessed nine
firearms: “A total of nine (9) firearms were recovered during
the  course  of  the  investigation  and  there  was  no  evidence,
other than a statement of a convicted co‐defendant[,] that the
Defendant ever possessed, intended to possess or in any way
was  involved  with  all  nine  (9)  firearms.”  Ghiassi  Br.  8.  As
Ghiassi acknowledges, a preponderance of the evidence is the
quantum  of  proof  necessary  to  support  the  district  court’s
findings as to specific offense characteristics. E.g., United States
v. Davis, 682 F.3d 596, 612 (7th Cir. 2012). Our review of the
district  court’s  factual  finding  as  to  the  number  of  firearms
involved in the offense is for clear error. 18 U.S.C. § 3742(e);
e.g., United States v. Grigsby, 692 F.3d 778, 787‐88 (7th Cir. 2012).
   The  court  had  before  it  ample  evidence  that  Ghiassi
possessed eight or more guns, thus supporting the four‐level
enhancement under § 2K2.1(b)(1)(B). The court was presented
with  statements  (both  in  and  out  of  court)  from  multiple
No. 12‐3596                                                              11

witnesses on this point, it explored the subject conscientiously,
and ultimately decided that Ghiassi was not credible. Certainly
there was no clear error in the court’s finding.
     The  fact  that  no  government  witness  on  this  point  other
than Foreman testified at Ghiassi’s change‐of‐plea and sentenc‐
ing hearings is beside the point. In the sentencing context, the
district court is not bound by the rules of evidence and, so long
as  it  is  reliable,  may  consider  a  wide  range  of  evidence,
including  hearsay,  that  might  otherwise  be  inadmissable  at
trial. Fed. R. Evid. 1101(d)(3); U.S.S.G. § 6A1.3(a); e.g., Grigsby,
692 F.3d at 788; United States v. Nunez, 627 F.3d 274, 281 (7th
Cir. 2010). Moreover, as the Sixth Amendment’s confrontation
clause  does not  apply to a  sentencing proceeding, the court
may rely on the testimony or other statement of a witness even
if that witness has not been subject to cross‐examination by the
defendant. See Williams v. Oklahoma, 358 U.S. 576, 584, 79 S. Ct.
421,  426 (1959)  (due process); Williams v. New York,  337  U.S.
241, 69 S. Ct. 1079 (1949) (due process); United States v. Harmon,
2013 WL 3466881, at *10 (7th Cir. July 11, 2013) (citing United
States v. Isom, 635 F.3d 904, 907‐08 (7th Cir. 2011)); United States
v.  Miller,  450  F.3d  270,  273  (7th  Cir.  2006)  (citing,  inter  alia,
United  States  v.  Roche,  415  F.3d  614,  618  (7th  Cir.  2005)),
abrogated in part on other grounds by Kimbrough v. United States,
552 U.S. 85, 128 S. Ct. 558 (2007).
    The district court’s finding had the support of Wiseman’s
statements, both to Special Agent Foreman and to the district
court at her own change‐of‐plea and sentencing proceedings.
Foreman testified that Wiseman told him she had purchased
six handguns for Ghiassi at Gander Mountain and another two
at Bass Pro Shops. This was obviously a point within Wise‐
12                                                     No. 12‐3596

man’s personal knowledge, as she bought the guns and gave
them to Ghiassi.
    It is true, as Ghiassi points out, that Foreman was unable to
independently verify that Ghiassi ultimately possessed each of
eight firearms Wiseman had purchased; but this was simply a
factor for the district court to consider in assessing the credibil‐
ity of her testimony rather than one which precluded the court
from crediting her or which calls into doubt the sufficiency of
the evidence underlying the court’s finding as to the number
of guns Wiseman possessed. See Isom, 635 F.3d at 907‐08.
    Moreover,  Wiseman’s  statements  were  corroborated  in
part. Ghiassi himself had admitted to Foreman that Wiseman
had bought guns for him at both Gander Mountain and Bass
Pro  Shops;  and  the  surveillance  video  at  Bass  Pro  Shops
documented both the fact of one of those purchases as well as
the modus operandi that Wiseman had described. Ghiassi also
admitted at the November 2 hearing that he did have at least
temporary possession of all eight of the guns (so that he could
clean them and paint the engraving for Wiseman), and longer‐
term  possession  of  two  of  them.  For  his  part,  Gamblin  con‐
firmed  that  Ghiassi  had  given  him  a  number  of  guns  for
safekeeping  one  week  prior  to  their  arrest.  And,  of  course,
Foreman indicated that a total of nine guns were seized in the
course of his investigation.
    Only Ghiassi himself gave evidence that was in any way
consistent with Wiseman’s testimony. His own story as to the
number of guns he possessed, let us say, evolved over time: at
the first change‐of‐plea hearing, he said that he only possessed
one  gun  in  addition  to  the  AK‐47;  at  the  second  hearing  he
No. 12‐3596                                                       13

upped that figure to two. And yet, although he denied that he
had ever asked Wiseman to purchase firearms for him, and
insisted that he did not take possession of all eight firearms
from her, he did acknowledge that he possessed all of them at
least temporarily in order to clean and paint the engraving on
them for Wiseman. We cite this last aspect of his testimony not
as an admission that Ghiassi did, in fact possess all eight guns,
but see United States v. Matthews, 520 F.3d 806 (7th Cir. 2008)
(felon’s voluntary, albeit momentary, possession of unloaded
firearm  sufficient  to  establish  guilt  under  §  922(g)(1)),  but
rather as an example of his shifting position as to the guns,
which undercut his own credibility.
    The district court was thus presented with a classic choice
of  whom  to  believe.  Although  the  court  did  not  receive
testimony  as  to  the  number  of  guns  Ghiassi  possessed  in  a
formal,  adversarial  manner,  the  court  nonetheless  saw  and
heard  each  of  the  three  witnesses  whose  knowledge  and
credibility  was  key  to  determining  how  many  guns  Ghiassi
possessed.  Ghiassi  addressed  this  point  at  both  of  the  two
hearings  before  the  court,  and  Foreman  likewise  recounted
Ghiassi’s  and  Wiseman’s  post‐arrest  statements  at  those
hearings.  (Foreman,  by  the  way,  was  subject  to  cross‐
examination on both occasions.) And, after the dispute as to
the number of guns Wiseman purchased for Ghiassi revealed
itself  at  Ghiassi’s  first  change‐of‐plea  hearing,  the  court
questioned Wiseman on this subject at her own sentencing. The
court was therefore uniquely and well‐situated to assess the
credibility of these witnesses.
   We have no reason to second guess the court’s decision to
credit Wiseman. It is true, as Ghiassi points out, that Wiseman
14                                                       No. 12‐3596

in pleading guilty to the false statement charge admitted that
she had lied in purchasing guns on Ghiassi’s behalf. But that
acknowledgment, and for that matter her resulting status as a
convicted felon, were hardly unusual, and certainly they did
not render her untrustworthy as a matter of law. The district
judge,  having  accepted  Wiseman’s  plea  and  sentenced  her,
certainly was aware of these blemishes, and Ghiassi’s counsel
reminded  the  court  of  them  in  urging  it  to  reject  her  state‐
ments. The court found her credible nonetheless.
   Ghiassi’s alternative argument, that the court deprived him
of due process by relying on the statements Wiseman made
about the guns at her own sentencing hearing, without giving
him  an  opportunity  to  cross‐examine  her,  is  a  non‐starter.
Ghiassi and his counsel were on notice from the beginning that
the court intended to rely on Wiseman’s statements, and they
had ample opportunity to contest those statements.
     First, the district court made clear at Ghiassi’s first change‐
of‐plea  hearing  that  it  intended  to  ask  Wiseman  about  the
number of guns she gave to Ghiassi when she appeared before
the court for sentencing, so it could not have surprised Ghiassi
and his counsel when, at the second hearing, the district court
read from a transcript of the statements Wiseman made on this
subject at her sentencing. Indeed, given Foreman’s testimony
at  the  first  hearing  recounting  the  statements  Wiseman  had
made to him regarding the guns she purchased for Ghiassi, the
defense knew what Wiseman was likely to say on the subject
when asked by the district court. Yet, at no time did Ghiassi’s
counsel object to the court’s plan to question Wiseman or to
rely on her answers, so at most our review would be for plain
No. 12‐3596                                                             15

error.  See,  e.g.,  United  States  v.  Peterson,  711  F.3d  770,  774‐75
(7thCir. 2013). 
    Second, knowing that the court considered Wiseman to be
a crucial witness and that the court intended to question her on
that  point  at  her  sentencing,  nothing  prevented  Ghiassi’s
counsel  from  obtaining  a  transcript  of  her  sentencing  in
preparation for his client’s own sentencing, which took place
more than five months after Wiseman’s. It is thus inaccurate to
contend, as Ghiassi has, that he had no access to the evidence
on which the court relied in sentencing him. 
    Third, Ghiassi’s counsel could reasonably anticipate that
the court would resolve the dispute as to the number of guns
his  client  possessed  in  the  event  that  the  court  accepted
Ghiassi’s guilty plea at the second hearing in November, as it
ultimately  did.  Ghiassi’s  counsel  says  that  he  assumed  the
ongoing dispute as to the number of guns would lead the court
to reject the plea. That was one possibility, given the court’s
decision  to  continue  the  change‐of‐plea  hearing  rather  than
accept the plea at the first hearing. But as Ghiassi’s counsel has
himself  acknowledged,  Ghiassi  freely  admitted  that  he
possessed the AK‐47 that he sold to Foreman, so his candor
and culpability as to the charge to which he was pleading was
never truly in doubt. Moreover, when the court continued the
change‐of‐plea  hearing,  it  also  ordered  the  preparation  of  a
PSR, which was an unmistakable signal that the court might
accept Ghiassi’s plea and move forward to sentencing. The PSR
itself  advocated  a  four‐level  enhancement  pursuant  to
§ 2K2.1(b)(1), based on the notion that Ghiassi had possessed
eight or more guns, and Ghiassi had objected to that aspect of
the  PSR  in  advance  of  the  second  hearing.  So  all  parties
16                                                        No. 12‐3596

understood that the number of guns Ghiassi possessed would
be  an  issue  for  the  court  to  resolve  if  and  when  it  accepted
Ghiassi’s guilty plea and proceeded to sentencing.
    Fourth, as we have already noted, the Sixth Amendment’s
confrontation clause does not apply at sentencing, so the court
was  not  precluded  from  relying  on  Wiseman’s  statements
simply because Wiseman had not been subject to adversarial
questioning. Instead, as we have also noted, reliability is the
criterion  for  the  evidence  which  a  sentencing  judge  may
consider.  There  is  no  reason  to  doubt  that  Wiseman’s  state‐
ments were reliable: she was speaking from personal knowl‐
edge, the statements were against her own penal interest, she
made the statements in court, the court found her credible, her
statements in court were consistent with what she previously
had told Foreman, and they were corroborated in significant
part by other evidence.
    Fifth, at no time did Ghiassi seek to have Wiseman testify
at  his  own  sentencing,  nor  has  he  even  articulated  what,  if
anything,  he  expected  adversarial  questioning  might  reveal
that the court did not already know. As we have discussed,
Ghiassi simply emphasizes Wiseman’s acknowledged history
of making false statements in obtaining firearms for him; but,
of course, the court was necessarily aware of that history. We
can  see  no  sense  in  which  Ghiassi  was  deprived  of  a  fair
sentencing hearing by the court’s consideration of the state‐
ments Wiseman made at her own sentencing. 
   The court’s finding that Ghiassi possessed all eight of the
guns that Wiseman purchased, and that his statements to the
court  denying  the  same  were  false,  in  turn  supports  the
No. 12‐3596                                                          17

decision to deny him any credit for acceptance of responsibility
pursuant to § 3E1.1. Ghiassi’s brief concedes that “if this Court
determines the trial court did not err in  making its relevant
conduct  determination  then  the  denial  of  [credit  for]  accep‐
tance  of  responsibility  naturally  follows.”  Ghiassi  Br.  10.  In
light of that concession, our comments on this point may be
brief. Although Ghiassi only pleaded guilty to the charge that
he unlawfully possessed the AK‐47, he does not dispute that
the  eight  guns  that  Wiseman  purchased  for  him  constitute
relevant conduct properly considered by the court in ascertain‐
ing his Guidelines offense level. A defendant is not required to
affirmatively  admit  relevant  conduct  beyond  the  offense  of
conviction in order to be credited for accepting responsibility,
but  neither  may  he  falsely  deny  or  frivolously  contest  such
conduct. § 3E1.1, comment. (n.1(A)); see, e.g., United States v.
Etchin,  614  F.3d  726,  739‐40  (7th  Cir.  2010);  United  States  v.
Chen,  497  F.3d  718,  720‐21  (7th  Cir.  2007).  Ghiassi  chose  to
dispute his possession of the additional firearms purchased by
Wiseman, to label her a liar, and to make multiple statements
to the court denying responsibility for those firearms that the
court deemed incredible. The court committed no clear error in
denying him credit for acceptance of responsibility pursuant to
§ 3E1.1(a). See, e.g., United States v. Black, 636 F.3d 893, 900 (7th
Cir. 2011) (decision to deny credit for acceptance of responsibil‐
ity is reviewed for clear error). 
   In sum, the district court committed no error in determin‐
ing Ghiassi’s offense level and the resulting Guidelines range.
Ghiassi’s sentence was at the low end of that advisory range
and thus is presumptively reasonable. Ghiassi has not other‐
18                                               No. 12‐3596

wise  challenged  the  reasonableness  of  his  sentence.  We
therefore AFFIRM the sentence.